Exhibit 10.23

AMENDMENT TO THE BOEING 767 AIRCRAFT MODIFICATION AGREEMENT

THIS AMENDMENT TO THE BOEING 767 SPECIAL FREIGHTER MODIFICATION AGREEMENT
(“Amendment”) is entered into as of December             2005, by and between
Israel Aircraft Industries Ltd., a corporation organized and existing under the
laws of the State of Israel (“Contractor”) and ABX Air, Inc., a corporation
organized and existing under the laws of the State of Delaware (“ABX”), United
States of America.

Preliminary Statements

A. Contractor and ABX are parties to a Boeing 767 Special Freighter Agreement,
effective as of December 17, 2001, and as amended from time to time, (the “767
Agreement”).

B. Contractor and ABX desire to amend the 767 Agreement as hereinafter provided
to accommodate the requirements of each other.

Statement of Agreement

Contractor and ABX, intending to be legally bound, hereby agree as follows:

1. Definitions. Unless otherwise defined herein, including in the recitations to
this Amendment, all capitalized terms used herein shall have the meanings
ascribed thereto in the 767 Agreement.

2. Amendments. The 767 Agreement is hereby amended, modified and/or confirmed as
follows:

I.     ADDITIONAL AIRCRAFT

ABX may take ownership and delivery of up to twelve (12) additional B767-200
aircraft from Delta Airlines, Inc. (“Delta”) and desires Contractor to perform
Cargo Modification on all such additional aircraft that ABX inducts for Cargo
Modification.

II.    WITHHELD AIRCRAFT

Contractor and ABX agree and recognize that the twelve (12) additional aircraft
(“Withheld Aircraft”) are currently assets of Delta, which has recently filed
for

 

1



--------------------------------------------------------------------------------

Chapter Eleven protection under U.S. Bankruptcy Code. For the sale of the
Withheld Aircraft to be consummated and for ABX to properly take ownership and
delivery of the Withheld Aircraft, the court reviewing Delta’s bankruptcy
petition must approve and allow the sale of all the Withheld Aircraft to ABX. If
the reviewing court approves the sale of all the Withheld Aircraft to ABX and
ABX takes delivery from Delta of all the Withheld Aircraft, then the Withheld
Aircraft will then become “Additional Aircraft” hereunder and will be subject to
the terms and conditions below. If the court reviewing Delta’s Chapter Eleven
petition rejects or disallows all or part of the purchase by, or delivery to,
ABX of the Withheld Aircraft or ABX is otherwise unable to take delivery of all
or part of the Withheld Aircraft from Delta, then such Withheld Aircraft will
not be considered Additional Aircraft and neither party hereunder will owe the
other party any damages, direct or otherwise, and the obligations and rights of
Contractor and ABX hereunder will be null and void.

III.    DELIVERY OBLIGATIONS

Provided ABX takes delivery from Delta of the Withheld Aircraft as described in
paragraph II above, this Amendment will serve as ABX’s commitment to Contractor
to Deliver the Additional Aircraft to Contractor for Cargo Modification in
accordance with the schedule in paragraph VII below. If ABX takes delivery from
Delta of all Withheld Aircraft, then ABX is obligated to Deliver no fewer than
six (6) Additional Aircraft to Contractor for Cargo Modification. Additional
Aircraft will be subject to Cargo Modification by Contractor under the terms and
conditions of the 767 Agreement, as amended from time to time, and the terms and
conditions hereunder. On no less than nine (9) months written notice to
Contractor, ABX reserves the right to cancel any Cargo Modification for any of
the Additional Aircraft, provided that in no event shall ABX Deliver fewer than
six (6) Additional Aircraft to Contractor for Cargo Modification. Should ABX
cancel Cargo Modification for an Additional Aircraft pursuant to the previous
sentence on less than twelve (12) months written notice to Contractor, ABX will
pay Contractor the sum of Two Million ($2,000,000.00) US Dollars as full and
final consideration to Contractor for such cancellation. If ABX gives Contractor
at least twelve (12) months written notice to Contractor of its cancellation of
Cargo Modification Services for an Additional Aircraft, there will be no
cancellation fee and Contractor cannot claim or collect any damages or fees from
ABX for such cancellation. In lieu of paying the sum of Two

 

2



--------------------------------------------------------------------------------

Million ($2,000,000.00) US Dollars as full and final consideration to Contractor
for cancellation of such Cargo Modification on less than twelve (12) months
written notice, ABX, in its sole discretion, may pay Contractor the sum of Three
Million Eight Hundred Thousand ($3,800,000) US Dollars, which will be a deposit
for Contractor’s performance of a Cargo Modification on a future ABX Boeing 767
aircraft and such deposit amount will cover the cost in full for such
cancellation and for the cost of the Basic Cargo Modification Kit, which kit
will include those parts identified in IAI Master Document List (MDL) Number
TR-368-00-00-94100 and aircraft applicability IAI document TR-368-00-00-91716.
Should ABX choose to make such deposit, ABX will provide Contractor no less than
five (5) months written notice in advance of when ABX desires such Cargo
Modification to be performed and the parties will mutually agree on the dates
for Delivery and ReDelivery for such aircraft. ABX will have through May 24,
2015 to use such deposit. If Contractor is willing and able to provide the Cargo
Modification associated with such deposit in accordance with the terms agreed on
by the Parties, then the deposit will be non-refundable.

IV.    CARGO MODIFICATION SPECIFICATIONS

Exhibit 2.1 of the 767 Agreement, which concerns GECAS’s 767 Passenger to
Special Freighter Conversion Specification, and the definition of Specification
under the 767 Agreement, are amended to include the following:

 

 

•

 

Crew and supernumeraries shall be able to access the main deck cargo compartment
in flight or on the ground provided emergency equipment is available;

 

 

•

 

Weight upgrades from 258,000 lbs Maximum Zero Fuel Weight (“MZFW”) to 261,000
lbs;

 

 

•

 

261,000 lbs MZFW to 266,000 lbs MZFW; and

 

 

•

 

The most current and applicable configuration for Cargo Modification is
reflected in the latest IDL (Installation Drawing List).

V.    AIRCRAFT LANDING GEAR AND MTOW UPGRADES

The parties acknowledge that ABX has purchased from a third-party eleven
(11) ship-sets of heavy main landing gear as of the date of this Amendment and
ABX, at its sole

 

3



--------------------------------------------------------------------------------

option, may purchase three (3) or more heavy main landing gear ship-sets. Heavy
main landing gear ship-sets purchased by ABX from a third-party shall be shipped
by ABX by sea to Contractor in accordance with the 767 Agreement.

Should ABX in its sole discretion decide to purchase any heavy main landing gear
ship-sets from Contractor, ABX will inform Contractor of the same in writing and
Contractor will be responsible for locating and providing such heavy main
landing gear and ABX will be responsible for the purchase of the heavy main
landing gear provided by Contractor, with a cap on such costs to ABX at One
Million One Hundred and Ninety-Six Thousand US Dollars ($1,196,000.00) per heavy
main landing gear ship-set.

VI.    MTOW WEIGHT UPGRADES

Contractor will provide weight upgrades for the Additional Aircraft as described
in the above Specification changes at Maximum Takeoff Weight (“MTOW”) to 351,000
lbs. by October 25, 2006 (due to the pre-line 86 configuration of the Additional
Aircraft) for all Additional Aircraft that are scheduled for ReDelivery on or
before October 25, 2006. If Contractor does not provide the 351,000lbs MTOW for
any or all of the applicable Additional Aircraft by such date, except as a
result of Excusable Delay, Contractor will pay ABX Liquidated Damages in
accordance with Sections 15.3 & 15.4 of the 767 Agreement, as escalated in
accordance thereof, for a total of one (1) Additional Aircraft for each day of
delay that any of the Additional Aircraft ReDelivered on or before October 25,
2006 fail to meet all requirements for 351,000lbs MTOW. Each and every
Additional Aircraft scheduled to be ReDelivered after October 25, 2006 that does
not attain at least 351,000 lbs MTOW as of its scheduled date of ReDelivery will
accrue Liquidated Damages in accordance with Sections 15.3 & 15.4 of the 767
Agreement. Nothing in this paragraph is meant to limit any or all rights ABX may
have to Liquidated Damages under the 767 Agreement or under any other agreement
with Contractor, except as related to failure to ReDeliver an Additional
Aircraft with 351,000lbs MTOW as described above.

 

4



--------------------------------------------------------------------------------

VII.    INDUCTION AND TURNTIME SCHEDULE

The Turn Time / Schedule for such Additional Aircraft will be as follows:

 

Aircraft
Serial
Number*

   Aircraft
Induction
Date    Redelivery
Date   

Conversion

Line

   Mod Days    Maintenance
Days **    Holidays    Total
Turn
Time 22216   

10/19/2005

  

02/21/2006

  

IAI 1

   115    8    2    125 22213   

01/15/2006

  

05/25/2006

  

IAI 1

   115    8    7    130 22221   

03/1/2006

  

07/09/2006

  

IAI 2

   115    8    7    130 22217   

7/10/2006

  

11/17/2006

  

IAI 2

   115    8    7    130 22222   

09/04/2006

  

01/14/2007

  

VEM 1

   115    8    9    132 22223   

11/12/2006

  

03/16/2007

  

IAI 1

   115    8    1    124 22225   

11/19/2006

  

03/23/2007

  

IAI 2

   115    8    1    124 22227   

01/15/2007

  

05/29/2007

  

VEM 1

   115    8    11    134 22224   

05/30/2007

  

10/03/2007

  

VEM 1

   115    8    3    126 22215   

10/04/2007

  

02/17/2008

  

VEM 1

   115    8    13    136 22226   

02/18/2008

  

06/25/2008

  

VEM 1

   115    8    5    128 22218   

06/26/2008

  

10/31/2008

  

VEM 1

   115    8    4    127

 

*

Except for Additional Aircraft serial numbers, 22213, 22221, Additional Aircraft
serial numbers are subject to change on no less than thirty (30) days notice
prior to Delivery.

 

**

Whether or not to retain Contractor or VEM for performance of Heavy Maintenance
will be at ABX’s sole discretion.

If the ReDelivery of any Additional Aircraft is delayed due to an Excusable
Delay, the reminder of the Additional Aircraft Redelivery dates above will be
delayed accordingly to allow for such Excusable Delay.

If Contractor ReDelivers any Additional Aircraft prior to its scheduled date of
ReDelivery as shown above, Contractor will have a credit for such unused
turntime days. Contractor, without penalty, may use such turntime credit for
Additional Aircraft in the same conversion line at the same conversion facility,
but cannot carry them from different conversion lines or between conversion
facilities (i.e., between Contractor’s Tel Aviv facility and VEM). One such
turntime credit, if any, is fully used, Liquidated Damages may be accrued
against Contractor in accordance with the 767 Agreement.

 

5



--------------------------------------------------------------------------------

VIII.    FACILITIES

Pricing for Contractor’s performance of Basic Cargo Modification for the
Additional Aircraft will be on a sliding scale as set forth in the table below.

 

Number of Additional Aircraft Converted

   Price For Each Converted
Additional Aircraft

1-6

   $ 8,835,000.00

7-8

   $ 8,718,000.00

9-10

   $ 8,618,000.00

11-12

   $ 8,468,000.00

Contractor and ABX acknowledge that IAI’s Subcontractor Varig Engineering and
Maintenance facility (“VEM”) meets ABX’s approval; accordingly, six (6) of the
Additional Aircraft will be modified at VEM, with any remaining Additional
Aircraft to be modified at Contractor’s facility in Tel Aviv, Israel.

IX.    PRICING

 

 

•

 

Contractor’s time and material labor rate for all applicable additional work,
routine/non-routines and Heavy Maintenance (C-16 or other heavy maintenance)
(collectively, additional work, routine/non-routines and Heavy Maintenance, C-16
or other heavy maintenance, will be “Heavy Maintenance”) will be Forty Nine
Dollars and Fifty Cents ($49.50) per labor hour when Heavy Maintenance is
performed at Contractor’s Tel Aviv facility. The applicable labor rate for Heavy
Maintenance performed at VEM will be Forty-Three Dollars and Fifty Cents
($43.50) per labor hour when performed by VEM at its Porto Alegre facility. The
preceding VEM pricing is not applicable when VEM performs such work at its Rio
de Janeiro facility. For the purposes of the provision of Heavy Maintenance
hereunder, VEM’s Rio de Janeiro facility is a third party

 

6



--------------------------------------------------------------------------------

 

maintenance provider. The per labor hour charge for the performance of such
Heavy Maintenance by VEM at its Rio de Janeiro facility will be separately
negotiated between VEM and ABX;

 

 

•

 

The initial price for the Heavy Maintenance Package, including
Cleaning/Dinatrol, in accordance with the specification provided to Contractor
by ABX on July 11, 2005, the terms of which are incorporated by reference, is
Nine Hundred and Twelve Thousand Four Hundred and Ninety-Seven US Dollars
($912,497.00). This pricing is subject to further review and adjustment by the
parties until November 30th, 2005. Notwithstanding anything to the contrary, ABX
is not obligated to award Contractor or VEM Heavy Maintenance work. Should. ABX
choose to award such Heavy Maintenance work to VEM, Contractor and/or any third
party, ABX may in its sole discretion divide such work between maintenance
providers as ABX chooses, provided that the Heavy Maintenance is performed
separately from the conversion process and does not adversely affect the
Delivery dates of the Additional Aircraft into conversion;

 

 

•

 

All the above prices are in 2005 US Dollars and subject to escalation in
accordance with the terms of the 767 Agreement;

 

 

•

 

The escalation of the pricing for the Additional Aircraft set out in Exhibit
7.1, except the Basic Cargo Modification pricing, will be lowered to two percent
(2%) per year for labor and maintenance from the effective date of this
Amendment until December 31, 2008;

 

 

•

 

Contractor will charge ABX Thirty-Three Thousand Seven Hundred and Eighty US
Dollars ($33,780.00) to increase the MZFW from 258,000 lbs. to 261,000 lbs per
Additional Aircraft;

 

7



--------------------------------------------------------------------------------

 

•

 

Contractor will charge ABX One Hundred and Forty-Five Thousand US Dollars
($145,000.00) to increase the MZFW from 261,000 lbs. to 266,000 lbs per
Additional Aircraft; and

 

 

•

 

Pricing for 261,000 lbs. to 266,000 lbs MZFW will be the same per pound rate as
pricing per pound rate for 258,000 lbs. to 261,000 lbs MZFW, provided Contractor
is awarded twelve (12) aircraft for Cargo Modification. The lower price per
pound rate will begin and continue in effect for any and all aircraft acquired
by ABX after the first twelve (12) aircraft contemplated in this Amendment and
will continue in effect thereafter unless modified in a signed writing between
the Parties.

X.    MISCELLANEOUS

Capitalized terms not otherwise defined herein will have the same meaning as
used in the 767 Agreement.

Any term or condition of the 767 Agreement not amended, modified or replaced by
this Amendment will remain in full force and effect and is incorporated by
reference as if fully restated herein. In the event there is a conflict between
the 767 Agreement and this Amendment, this Amendment will control.

(SIGNATURE BLOCK ON THE FOLLOWING PAGE)

 

8



--------------------------------------------------------------------------------

This Amendment has been signed by duly authorized agents of Contractor and ABX
is effective as of the last date signed below.

 

Israel Aircraft Industries Ltd.

Bedek Aviation Group

Aircraft Division

   

ABX Air, Inc.

           

Name

   

Name

           

Title

   

Title

           

Date

   

Date

 

9